Weltner, Justice.
Haggins was indicted for felony murder, theft by taking, and several other offenses.1 He appeared with appointed counsel and ten*189dered pleas of guilty to the murder and the theft by taking charges. After extensive questioning by the court and advice as to his rights, his pleas were accepted, and he was sentenced to life imprisonment plus a term of years. The remaining counts of the indictment were the subject of a nolle prosequi order. Haggins filed a notice of appeal from the convictions, contending that his guilty pleas were not made knowingly and voluntarily.
Decided April 14, 1989.
Short & Fowler, Thomas S. Bishop, for appellant.
H. Lamar Cole, District Attorney, Charles M. Stines, Assistant District Attorney, Michael J. Bowers, Attorney General, Andrew S. Ree, for appellee.
We have reviewed the record of the guilty pleas and find that at the time Haggins’ pleas were accepted he was cognizant of all the rights that he was waiving, and of the possible consequences of his voluntary pleas of guilty. Boykin v. Alabama, 395 U. S. 238 (89 SC 1709, 23 LE2d 274) (1969). There was no error.

Judgment affirmed.


All the Justices concur.


 The crimes were committed on July 31, 1988, and Haggins was indicted on September 29, 1988. His pleas of guilty were tendered and accepted and he was sentenced on November 11, 1988. Notice of appeal was filed on December 12, 1988. This case was docketed in this court on December 28, 1988, and was submitted without argument on February 2, 1989.